Case: 19-50847      Document: 00515383380         Page: 1    Date Filed: 04/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50847                            April 15, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ZEFERINO FRANCISCO-MATIAS, also known as Francisco Ceferino
Zeferino, also known as Zefarino Matias, also known as Jose Manuel Matias,
also known as Jose Manuel Francisco, also known as Francisco Ceferin
Zeferino, also known as Zeferino Matias-Francisco,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:19-CR-181-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Zeferino Francisco-Matias challenges the sentence imposed for his guilty
plea conviction for illegal reentry into the United States. He argues that the
within-guidelines sentence of 24 months of imprisonment was greater than




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50847      Document: 00515383380      Page: 2   Date Filed: 04/15/2020


                                   No. 19-50847

necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a) and therefore
is substantively unreasonable.
      We review “the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007). Because the sentence falls within the properly calculated advisory
guidelines range, it is entitled to a presumption of reasonableness. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      In previous cases, we have rejected the arguments that Francisco-Matias
raises on appeal. We have not been persuaded that the offense of illegal
reentry is treated too harshly under U.S.S.G. § 2L1.2 because it is in essence
an international trespass. See United States v. Juarez-Duarte, 513 F.3d 204,
212 (5th Cir. 2008). We have also rejected the contention that § 2L1.2’s double-
counting of a defendant’s criminal history necessarily renders a sentence
unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009).     His arguments amount to a request for this court to reweigh the
sentencing factors, which we will not do. See United States v. Martinez, 921
F.3d 452, 483 (5th Cir. 2019), cert. denied, 2019 WL 6257514 (U.S. Nov. 25,
2019) (No. 19-6375).
      Francisco-Matias has not shown that the district court failed to consider
any significant factors, gave undue weight to any improper factors, or clearly
erred in balancing the sentencing factors; thus, he has not rebutted the
presumption of reasonableness. See Cooks, 589 F.3d at 186. Accordingly, the
district    court’s   judgment   regarding   his   illegal-reentry   conviction   is
AFFIRMED.




                                        2